COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §               No. 08-16-00353-CV
  CIMAREX ENERGY CO.,
                                                 §                  Appeal from the
                     Appellant,
                                                 §                143rd District Court
  v.
                                                 §              of Ward County, Texas
  ANADARKO PETROLEUM
  CORPORATION,                                   §             (TC# 15-07-23648-CVW)

                     Appellee.                   §

                                             §
                                           ORDER

       The Court GRANTS the Joint motion to include sealed documents on appeal. Therefore,

the Court ORDERS the parties to submit the sealed documents on a flash drive and to include same

in an envelope which should be clearly marked to indicate that it contains sealed documents. The

envelope should also include the style and cause number of the appeal. The envelope containing

the flash drive is due to be filed with this Court on or before June 27, 2017. Further, the Court

will return the flash drive containing the sealed documents to the Appellant’s attorney after final

disposition of this appeal.

       IT IS SO ORDERED this 12th day of June, 2017.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.